Citation Nr: 1714540	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  05-01 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, diagnosed as a chronic labral tear and osteoarthritis.

2.  Entitlement to service connection for a heart disability, diagnosed as paroxysmal atrial fibrillation.

3.  Entitlement to a rating in excess of 30 percent for panic disorder.

[The issues of entitlement to service connection for a vision disability (diagnosed as photophobia), entitlement to service connection for hypertension, and entitlement to a compensable rating for bilateral hearing loss are the subject of a separate decision.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

Meritorious Service

The appellant is a Veteran who served on active duty from March 1978 to June 1999.

Procedural History

Service Connection for a Right Shoulder Disability and Service Connection for a Heart Disability

The matter of service connection for a right shoulder disability is before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening a claim of service connection for a right shoulder disability.

The matter of service connection for a heart disability is before the Board on appeal from a May 2010 rating decision of the Houston RO, which denied reopening a claim of service connection for a heart disability (characterized as atrial fibrillation).

In August 2011, a Travel Board hearing was held before a Veterans Law Judge other than the undersigned, which (in pertinent part) addressed the issues of whether new and material evidence had been received to reopen a claim of service connection for a right shoulder disability and whether new and material evidence had been received to reopen a claim of service connection for a heart disability.

In a February 2012 decision (authored by the Veterans Law Judge who conducted the August 2011 hearing), the Board determined that new and material evidence had been received to reopen the claim of service connection for a right shoulder disability and to reopen the claim of service connection for a heart disability, and then remanded both of these newly reopened claims on the merits for additional development.

In a July 2015 remand (authored by the Veterans Law Judge who conducted the August 2011 hearing), the Board once again remanded the issues of service connection for a right shoulder disability and service connection for a heart disability, noting that the development previously sought on remand had not yet been completed.

In June 2016, a videoconference hearing was held before the undersigned Veterans Law Judge which (in pertinent part) addressed the issues of service connection for a right shoulder disability and service connection for a heart disability.  A transcript of this hearing is associated with the record.  From the date of the hearing, the record was held open for 90 days in order to allow for the submission of additional evidence for consideration.

The Board notes that all Veterans Law Judges who have held a hearing on an issue must participate in a decision on that issue.  However, the August 2011 hearing addressed the matters of a right shoulder disability and a heart disability only with regard to whether new and material evidence had been received to reopen claims of service connection for such issues.  The only hearing which addressed the matters of service connection on the merits for a right shoulder disability and service connection on the merits for a heart disability (i.e., the current characterization of these issues on appeal, because both claims were reopened in the February 2012 Board decision) is the June 2016 hearing before the undersigned Veterans Law Judge.  Consequently, the Board finds that only the undersigned Veterans Law Judge must participate in a decision on these issues at this time.

Rating for Panic Disorder

The matter of a higher rating for panic disorder is before the Board on appeal from a February 2013 rating decision of the Houston RO, which granted service connection for panic disorder and assigned a 30 percent rating, effective March 5, 2009.  The Veteran has appealed the initial disability rating assigned.

Pursuant to a July 2015 Board remand for a hearing, a videoconference hearing was held in June 2016 before the undersigned Veterans Law Judge which (in pertinent part) addressed the issue of a higher rating for panic disorder.  A transcript of this hearing is associated with the record.  From the date of the hearing, the record was held open for 90 days in order to allow for the submission of additional evidence for consideration.

Additional Introductory Notes

The Board notes that, while a claim of entitlement to a total disability rating based on individual unemployability (TDIU rating) due to service-connected disabilities (including panic disorder) was filed by the Veteran in May 2016, this claim was denied in a November 2016 rating decision.  Because the Veteran did not appeal this denial of a TDIU rating, and in light of the evidence of record which documents that he is working full-time (as noted in a January 2017 VA psychiatric examination report), the Board finds that a claim for a TDIU rating has not been raised in the context of the increased rating claim for panic disorder which is currently on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of service connection for a bilateral knee disability and service connection for a bilateral ankle disability have been raised by the record (at the June 2016 hearing), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to a rating in excess of 30 percent for panic disorder is being remanded to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's currently diagnosed right shoulder chronic labral tear and osteoarthritis began in service and have persisted since that time.

2.  It is reasonably shown that the Veteran's currently diagnosed paroxysmal atrial fibrillation began in service and has persisted since that time.


CONCLUSIONS OF LAW

1.  Service connection for a right shoulder disability, diagnosed as a chronic labral tear and osteoarthritis, is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  Service connection for a heart disability, diagnosed as paroxysmal atrial fibrillation, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims outlined below.  However, because the claims of entitlement to service connection for a right shoulder disability and entitlement to service connection for a heart disability are being granted, there is no reason to belabor the impact of the VCAA on these matters, and any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

The Board is grateful to the Veteran for his service, which includes meritorious service in support of Operation Desert Storm.

Service Connection - In General

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Right Shoulder Disability

Some chronic diseases (to include arthritis) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for arthritis).  38 U.S.C.A. §§ 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  When certain chronic diseases are at issue, such as arthritis or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptoms.

In this case, the Veteran reports that he has suffered from a right shoulder disability ever since an injury during his active military service (when a steel beam fell on his right shoulder while his ship was performing maneuvers) and continuously to the present time.

The Veteran's service treatment records document his report in March 1999 of right shoulder pain for two weeks, described as a constant "sharp knife like pain" and a feeling "like there is a bone that shifts"; he was assessed with right shoulder strain.  In April 1999, it was noted that his "Right shoulder near the socket has been experiencing a knifeing like pain over the past 4 weeks" and that he was prescribed pain-reducing medications.  On an April 1999 Report of Medical History, it was noted that he had a right shoulder strain.

Approximately two months after his service discharge, an August 1999 VA treatment record noted that the Veteran had a "long" history of shoulder pain since an injury in approximately 1997 (i.e., during military service); he was assessed with probable bursitis versus tenosynitis.  Contemporaneous x-rays of his right shoulder in August 1999 revealed posterior spurring of the glenoid, but were otherwise unremarkable.  At a March 2000 VA general medical examination, he was assessed with right shoulder strain, and contemporaneous x-rays of his right shoulder in April 2000 were normal.

At a November 2001 VA joints examination, he was assessed with right shoulder pain, and contemporaneous x-rays of his right shoulder were noted to be within normal limits.  The VA examiner opined: "Based upon this single evaluation, I am unable to explain either the magnitude or perpetuation of his current right shoulder complaints based upon any medical explanation.  He may have tendonitis in his shoulder, but the [V]eteran is unable to comply with the examination sufficiently to allow an accurate examination."

At a January 2016 VA shoulder/arm examination, the Veteran reported that with some motions he continued to get a "knifing" sensation.  The VA examiner noted that the current examination was normal, without indication of right shoulder pathology or disability.

At his June 2016 hearing before the undersigned, the Veteran testified with regard to initially injuring his right shoulder in service (in March 1999) and how he had had continuous symptoms of right shoulder disability from the time of that injury until the present time.

An August 2016 private treatment record noted that a contemporaneous MRI of the Veteran's right shoulder revealed chronic tear/degeneration of his posterior superior labrum.  The private treating physician opined: "His chronic pain in [his] right shoulder seems to be related to a chronic labral tear in his shoulder, and developing early osteoarthritis in [his] shoulder.  This finding on MRI is likely a direct result of his beam injury while in the military over 20 years ago.  He likely sustained a labral tear then, that has progressed to cartilage degeneration in the shoulder joint."

The Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has suffered from a right shoulder disability ever since his military service.  See 38 C.F.R. § 3.303(b).  His competent and credible lay statements with regard to suffering in-service right shoulder injury are supported by, as well as consistent with, the findings in his service treatment records (which include documentation of treatment for right shoulder strain in March 1999 and April 1999).  The medical evidence of record documents that, since his active military service, he has been treated for right shoulder pain, and he has been diagnosed with a chronic labral tear and osteoarthritis during the period of the current claim.  Furthermore, the most probative evidence of record (i.e., the medical opinion by the private physician in August 2016 - which the Board finds no reason to question, because such opinion is supported by the medical evidence of record) supports finding a causal link between the Veteran's current right shoulder chronic labral tear and osteoarthritis and the symptoms he experienced during his active service.

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible statements about his in-service experiences and his in-service and post-service symptoms, all support a finding that the Veteran's currently diagnosed right shoulder chronic labral tear and osteoarthritis began in service and have persisted since that time.  Accordingly, service connection for a right shoulder disability, diagnosed as a chronic labral tear and osteoarthritis, is warranted.  [The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for a right shoulder disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).]

Service Connection for a Heart Disability

In this case, the Veteran reports that he has suffered from symptoms of atrial fibrillation ever since his active military service (noting that the stress of performing his military duties caused him to have heart palpitations in service) and continuously to the present time.

The Veteran's service treatment records do not note any reports, findings, diagnoses, or treatment of atrial fibrillation or any other heart disability.  His service records do document that he worked as a Naval Warfare Operations Specialist and as a Radar Air Controller in the Combat Information Center (CIC) while serving in the Navy.

Post-service, private treatment records document that the Veteran sought formal medical treatment for episodes of atrial fibrillation in August 2003 and again in March 2006.

In a July 2014 statement, the Veteran's wife (of 31 years at that time) noted that, since the early 1990s (i.e., during his military service), she had observed him "on many occasions with chronic heart palpitations in and around our home" and that after service, "the palpitations seemed to increase and seemed more severe."

In a July 2014 statement, the Veteran's private cardiologist noted a thorough review of the evidence of record, including the Veteran's description of "frequent heart palpitations" while he was on underway watch in service and how he continued to have these heart palpitations even after he stopped drinking coffee (though he never sought medical attention at sickbay for such symptoms).  The private cardiologist opined: "I have concluded and it is my opinion that it is more likely than not that [the Veteran's] A-Fib was brought on by his Sleep Apnea and that both had their onset during the time of his military service and ha[ve] carried on into his post military life."

At a January 2016 VA heart examination, the Veteran was diagnosed with atrial fibrillation which was noted to be intermittent (paroxysmal).

At his June 2016 hearing before the undersigned, the Veteran testified with regard to the initial onset of his heart palpitations in service and how his symptoms of atrial fibrillation have continued to the present day.

The Veteran's VA treatment records (dated as recently as December 2016) have continued to include paroxysmal atrial fibrillation on his active medical problem list.

The Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has suffered from symptoms of atrial fibrillation ever since his military service.  See 38 C.F.R. § 3.303(b).  His competent and credible lay statements with regard to suffering in-service heart palpitations are supported by, as well as consistent with, the findings in his service records (which document his military duties in the CIC).  The medical evidence of record documents that, since his active military service, he has been treated for atrial fibrillation, and he has been diagnosed with paroxysmal atrial fibrillation during the period of the current claim.  Furthermore, the most probative evidence of record (i.e., the medical opinion by the private cardiologist in July 2014 - which the Board finds no reason to question, because such opinion is supported by the medical evidence of record) supports finding a causal link between the Veteran's current paroxysmal atrial fibrillation and the symptoms he experienced during his active service.

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible statements about his in-service experiences and his in-service and post-service symptoms, all support a finding that the Veteran's currently diagnosed paroxysmal atrial fibrillation began in service and has persisted since that time.  Accordingly, service connection for a heart disability, diagnosed as paroxysmal atrial fibrillation, is warranted.  [The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for a heart disability, however diagnosed.  See Clemons, 23 Vet. App. at 1, 5-6.]


ORDER

Service connection for a right shoulder disability, diagnosed as a chronic labral tear and osteoarthritis, is granted.

Service connection for a heart disability, diagnosed as paroxysmal atrial fibrillation, is granted.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the claim of an increased rating for panic disorder.

At his June 2016 hearing before the undersigned, the Veteran testified that his psychologist had recently recommended that he begin attending group therapy at his local Vet Center, and he stated that he was going to try to do so.  Thereafter, at a January 2017 VA psychiatric examination, he reported that his current support system included Vet Center counseling.  In March 2017, the Director of the Houston, Texas Vet Center submitted a statement which noted that the Veteran had been attending therapy at that facility and that an intake and psychosocial assessment had been completed.  On remand, all outstanding pertinent treatment reports from the Houston Vet Center must be obtained for the record.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his panic disorder disability during the period of the current appeal, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified, to specifically include the intake and psychosocial assessment, as well as all counseling records, from the Houston Vet Center.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]

The AOJ should also specifically obtain for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for his panic disorder disability.

2. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for an increased rating for panic disorder.  If the claim remains denied, the AOJ should issue an appropriate Supplemental Statement of the Case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


